Citation Nr: 1023895	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  07-00 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral pes planus.

2.  Entitlement to service connection for left shoulder 
disorder, claimed as a left shoulder abrasion.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for coronary artery 
disease.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to June 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs Regional Office (RO) in Montgomery, Alabama.

In August 2005, the RO granted entitlement to service 
connection for right shoulder subacromial bursitis with 
acromioclavicular joint arthritis, and denied entitlement to 
service connection for left shoulder abrasion, hypertension, 
and a heart condition.  The RO also denied the Veteran's 
application to reopen a previously denied claim of 
entitlement to service connection for pes planus.  The 
Veteran filed a timely notice of disagreement with respect to 
the left shoulder, hypertension, heart, and pes planus 
claims, and the RO issued a statement of the case dated in 
December 2006.  The Veteran filed a substantive appeal the 
same month. 

In June 2008, the RO denied entitlement to service connection 
for PTSD.  The Veteran filed a timely notice of disagreement 
and the RO issued a statement of the case with respect to the 
claim in April 2009.  The Veteran filed a substantive appeal 
the same month.  

The Veteran and his spouse testified a hearing before a 
Decision Review Officer at the RO in February 2009.  A 
written transcript of this hearing has been prepared and 
incorporated into the evidence of record. 

In April 2009, the Veteran requested the opportunity to 
testify at a hearing before the Board in Washington, D.C.  In 
December 2009, the Veteran withdrew this request.  38 C.F.R. 
§ 20.704.  

After the most recent statement of the case and supplemental 
statement of the case, dated in March 2009 and April 2009, 
respectively, the Veteran submitted additional evidence in 
connection with his claims that was not accompanied by a 
waiver of RO consideration.  This evidence, however, is 
duplicative of evidence already associated with the Veteran's 
claims file.  A remand for initial RO consideration is 
therefore not necessary in this case.  

The Board notes that, before reaching the merits of the 
Veteran's claim for pes planus, the Board must first rule on 
the matter of reopening of the claim.  That is, the Board has 
a jurisdictional responsibility to consider whether it is 
proper for the claim to be reopened.  See Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issue 
has therefore been styled as set forth above.  

In addition, the Board notes that the Veteran has been 
diagnosed with PTSD.  The Board also notes that the Veteran 
has a diagnosis of depressive disorder.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
claims for service connection for PTSD encompass claims for 
service connection for all psychiatric disabilities.  Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental 
health disability claim includes any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).  Therefore, the Board has characterized the issue as 
set forth above.

The issues of entitlement to service connection for an 
acquired psychiatric disorder, hypertension, and coronary 
artery disease are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in February 1993, 
the RO denied the Veteran's claim of entitlement to service 
connection for pes planus.

2.  The evidence received since the February 1993 RO 
decision, by itself or in connection with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for pes planus.

3.  The preponderance of the evidence does not demonstrate 
that a left shoulder disorder is causally or etiologically 
related to the Veteran's active military service, nor may 
such condition be presumed to have been incurred in or 
aggravated by service.


CONCLUSIONS OF LAW

1.  A February 1993 RO decision that denied entitlement to 
service connection for pes planus is a final decision.  38 
U.S.C.A. §§ 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1992).

2.  The evidence received subsequent to the February 1993 RO 
decision is new but not material, and the request to reopen 
the Veteran's claim of entitlement to service connection for 
pes planus is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
20.1103 (2009).

3.  A left shoulder disorder was not incurred in or 
aggravated by active service, nor may such condition be 
presumed to have been incurred or aggravated in service. 38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's (1) request to reopen a 
previously denied claim of entitlement to service connection 
for pes planus and (2) claim of entitlement to service 
connection for a left shoulder disorder, the Board finds that 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  In this regard, the Board finds that a letter dated 
in February 2005 satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The February 2005 letter 
notified the Veteran of the evidence and information 
necessary to substantiate his claims and informed him of his 
and VA's respective responsibilities in obtaining such 
evidence. 

In terms of the Veteran's new and material claim, the Board 
observes that the February 2005 letter specifically notified 
the Veteran that his claim of entitlement to service 
connection for pes planus had previously been denied on the 
basis that there was no evidence to show that this condition 
was incurred in or aggravated by military service.  As such, 
the letter stated that the Veteran needed to submit new and 
material evidence in support of his claim that related to 
this fact.  The RO explained that new evidence was evidence 
submitted to the RO for the first time; and material evidence 
was existing evidence that pertained to the Veteran's 
previous denial of service connection.  The RO also informed 
the Veteran that new and material evidence must raise a 
reasonable possibility to substantiate the claim.  Kent v. 
Nicholson, 20 Vet App. 1 (2006).  The February 2005 letter 
was sent prior to the initial adjudication of the Veteran's 
claims.  But even if it had been sent after the initial 
adjudication, the Board finds that a belated notice would not 
be prejudicial to him since the Veteran was provided adequate 
notice, his claim was readjudicated, and the Veteran was 
provided a Supplemental Statement of the Case explaining the 
readjudication of his claim.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) [Mayfield III].

In addition to the foregoing, the Board observes that the 
Veteran's service treatment records, VA treatment records, 
Social Security Administration disability records, and 
private medical records have been obtained, to the extent 
possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran has also been afforded a VA examination in connection 
with his left shoulder claim.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  

The Board acknowledges that the Veteran has not been afforded 
a VA examination in connection with his pes planus claim.  
With respect to this claim, however, unless new and material 
evidence is submitted, the duty to assist an appellant does 
not include a VA examination. 38 C.F.R. § 3.159(c)(4)(iii).  

The Board concludes, after reviewing all evidence of record, 
that the preponderance of the evidence is against the 
Veteran's claims.  As such, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned to these claims are rendered moot; and no further 
notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Since there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless and proceeds with a merits 
adjudication of the Veteran's claims.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

II.  New and Material Claim

The Veteran contends that he is entitled to service 
connection for pes planus. The Veteran's claim was previously 
denied in February 1993.  At that time of the previous 
decision, the RO found that the Veteran's December 1986 
enlistment examination for the Army Reserves showed first 
degree pes planus, but also found that there was no evidence 
to show that pes planus was incurred in or aggravated by the 
Veteran's period of active military service. 

Since February 1993, the Veteran's claims file contains 
Social Security Administration disability records, VA and 
private treatment records, the Veteran's testimony before the 
RO, and statements submitted by the Veteran in connection 
with the claim.  The medical records note diagnoses and 
treatment for various foot disabilities.  The records also 
note continued diagnoses of bilateral pes planus.  These 
records, however, do not contain evidence indicating that pes 
planus had its onset in service or was aggravated by the 
Veteran's active military service.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  The Board observes that a regulatory change 
with respect to new and material evidence claims has been 
made which applies prospectively to all claims submitted on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 
29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the 
Veteran filed his claim to reopen after this date, the new 
version of the law is applicable in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, the evidence must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The Board 
may then proceed to the merits of the claim on the basis of 
all of the evidence of record.

As set forth above, the evidence associated with the claims 
file since the February 1993 RO decision consists of Social 
Security Administration disability records, VA and private 
treatment records, the Veteran's testimony before the RO, and 
statements submitted by the Veteran in connection with the 
claim.  This evidence is new evidence, in that it was not 
previously physically of record at the time of the February 
1993 decision.  However, the evidence is not "material 
evidence" since it basically reiterates the Veteran's prior 
contentions already of record.  This evidence reflects that 
the Veteran has current diagnoses related to pes planus, but 
does not link this disability to the Veteran's active 
military service.  The evidence therefore does not relate to 
an unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.  
Without such evidence, there is no reasonable possibility of 
substantiating the Veteran's claim.  38 C.F.R. § 3.156.  See 
also Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical 
evidence which merely documents continued diagnosis and 
treatment of disease, without addressing other crucial 
matters, such as medical nexus, does not constitute new and 
material evidence).  

The Board notes that the Veteran has contended on his own 
behalf that his pes planus is related to his military 
service.  Lay witnesses are competent to provide testimony or 
statements relating to symptoms or facts of events that the 
lay witness observed and is within the realm of his or her 
personal knowledge, but not competent to establish that which 
would require specialized knowledge or training, such as 
medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 
(1994).  Lay evidence may also be competent to establish 
medical etiology or nexus. Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay 
evidence but may give it whatever weight it concludes the 
evidence is entitled to" and mere conclusory generalized lay 
statement that service event or illness caused the claimant's 
current condition is insufficient to require the Secretary to 
provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 
1278 (2010). 

In the instant case, the Board finds that the question 
regarding the potential relationship between the Veteran's 
pes planus and any instance of his military service to be 
complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 
456 (2007) (although the claimant is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the claimant is not 
competent to provide evidence as to more complex medical 
questions).  Moreover, the Veteran's contentions regarding 
his relationship between his pes planus and his military 
service to be duplicative of the evidence of record at the 
time of the February 1993 rating decision.  Further, in Moray 
v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim of service connection.

Therefore, the Board finds that the evidence added to the 
record since February 1993 is cumulative of the evidence 
previously considered by the RO at that time and does not 
relate to an unestablished fact necessary to substantiate the 
claim and, therefore, does not raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156.  

For these reasons, the Board finds the new evidence of record 
is not material to the Veteran's claim of entitlement to 
service connection for pes planus. As such, the Veteran's 
claim is not reopened; and the appeal is denied.

III.	Service Connection Claim

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for certain chronic diseases, 
including and arthritis, when the disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).

Establishing service connection generally requires (1) 
evidence of a current disability; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims (Court)'s 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disorder for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of 
postservice continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the postservice 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  The provisions 
concerning continuity of symptomatology do not relieve the 
requirement that there be some evidence of a nexus to 
service.  For service connection to be established by 
continuity of symptomatology there must be competent medical 
or other evidence that relates a current condition to that 
symptomatology.  See Savage 10 Vet. App. at 495-98 (1997).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court of Appeals for Veterans Claims held that an 
appellant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail.  The Court has also stated, "It is clear that to 
deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

In this case, the Veteran seeks entitlement to service 
connection for left shoulder disorder, which he claimed as a 
left shoulder abrasion.   

The Veteran's service treatment records indicate that he was 
seen in June 1984 for a left shoulder abrasion.  These 
records indicate that the Veteran fell while riding a bike 
and received a "scratch."  A June 18, 1984 treatment note 
indicates that the abrasion was several inches in diameter.  
The Veteran's March 1985 separation examination indicated 
that clinical evaluation was normal in all respects.

After service, the Veteran's medical records do not indicate 
that the Veteran was diagnosed with arthritis of the left 
shoulder within one year of service.  The Veteran's post-
service treatment records note that the Veteran has been 
diagnosed with chronic impingement syndrome with some 
acromioclavicular joint arthritis, and left subacromial 
bursitis/rotator cuff tendonitis with left trapezius muscle 
strain.  These records do not indicate that the Veteran's 
left shoulder disorder is in any way connected to his 
military service.

The Veteran was provided a VA examination dated in July 2005 
in connection with his claim.  The examiner indicated that 
the Veteran's claims file had been reviewed in connection 
with the examination.  The Veteran's medical history was 
noted in the report.  After examination, the Veteran was 
diagnosed with left shoulder tendonitis.  The examiner then 
opined that "[o]n review of his service treatment records, I 
was unable to find any specific injury to his left shoulder 
(there is documentation of a "scratch" to a shoulder - 
specific shoulder not identified). ... It is less likely as 
not that the patient's left shoulder condition is secondary 
to his previous military service."

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted in this case for the 
Veteran's current left shoulder disorder.  While the Veteran 
has been diagnosed with this condition, there is no 
indication that this disability had its onset in active 
military service or within one year of active service.  In 
addition, the July 2005 VA examiner, who examined the Veteran 
and his claims file, found no medical nexus between his left 
shoulder disorder and his active military service. 

According to Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 
(1993).  The credibility and weight to be attached to these 
opinions is within the province of the Board.  Id.  In this 
case, the Board finds that the July 2005 medical opinion, 
based as it was on an examination of the Veteran and the 
Veteran's claims file, is most probative in this case.  

The Board notes that the Veteran has contended on his own 
behalf that his left shoulder disorder is related to his 
military service.  Lay witnesses are competent to provide 
testimony or statements relating to symptoms or facts of 
events that the lay witness observed and is within the realm 
of his or her personal knowledge, but not competent to 
establish that which would require specialized knowledge or 
training, such as medical expertise.  Layno, supra.  Lay 
evidence may also be competent to establish medical etiology 
or nexus.  Davidson, supra.  However, "VA must consider lay 
evidence but may give it whatever weight it concludes the 
evidence is entitled to" and mere conclusory generalized lay 
statement that service event or illness caused the claimant's 
current condition is insufficient to require the Secretary to 
provide an examination.  Waters, supra.  Additionally, while 
non-precedential, in a single-judge Memorandum Decision 
issued by the Court, it was noted that "in the absence of 
any medical evidence, the record must provide some evidence 
beyond an appellant's own conclusory statements regarding 
causation to establish that the appellant suffered from an 
event, injury or disease in service."  Richardson v. 
Shinseki, No. 08-0357.

In the instant case, the Board finds that the question 
regarding the potential relationship between the Veteran's 
left shoulder disorder and any instance of his military 
service to be complex in nature.  See Woehlaert , supra.  
(although the claimant is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken 
leg or varicose veins, the claimant is not competent to 
provide evidence as to more complex medical questions).   
Therefore, as the Veteran has only provided his own 
conclusory statements regarding causation, the Board finds 
that the Veteran's statements regarding a nexus between his 
left shoulder disorder and his military service to be of 
little probative value as he is not competent to opine on 
such a complex medical question.  

As such, the Board finds that the Veteran's contentions 
regarding the etiology of his left shoulder disorder, as well 
as his allegations of continuity of left shoulder 
symptomatology, are outweighed by the competent and probative 
July 2005 VA medical examiner's findings.  

In summary, the Board concludes that the preponderance of the 
evidence is against finding that the Veteran's current left 
shoulder condition is etiologically related to his military 
service.  The Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the Veteran's claim.


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for pes planus has not been 
received, and the appeal is denied. 

Service connection for a left shoulder disorder is denied.  


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claims of entitlement to service 
connection for an acquired psychiatric disorder, 
hypertension, and coronary artery disease must be remanded 
for further action.

First, with respect to the Veteran's acquired psychiatric 
disorder claim, the Board notes that service connection for 
PTSD requires the following three elements: [1] a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), [2] credible supporting evidence that 
the claimed in-service stressor(s) actually occurred, and [3] 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2009).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
Veteran's military records and all pertinent medical and lay 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see 
also 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f).  The 
evidence necessary to establish the occurrence of an in-
service stressor for PTSD will vary depending on whether or 
not the Veteran actually "engaged in combat with the enemy."  
Id.

If VA determines that the Veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, 
then the Veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No 
further development or corroborative evidence is required, 
provided that the claimed stressor is "consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service."  Id.

If, however, VA determines that the Veteran did not engage in 
combat with the enemy or that the alleged stressor is not 
related to combat, the Veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the Veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  Corroboration of every detail, including the 
Veteran's personal participation is not required; rather the 
Veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002).

In this case, the Veteran contends that his current diagnosis 
of PTSD is related to stressors that he experienced while 
serving on active duty.  Specifically, the Veteran reports 
that a Staff Sergeant McKenzie, a tank commander, was killed 
in a training accident at Fort Hood, Texas, in 1985.  The 
Veteran indicated that Sergeant McKenzie was standing in the 
hatch and the tank turned over and cut him in half.  The 
Veteran reports that he saw this happen.  

The RO requested the Veteran's service personnel records.  
These indicated that the Veteran was assigned to the HHC 1/67 
Arm Bn Ft Hood, Tx, from May 1984 to June 198, but noted no 
combat medals or service.  The RO sent a follow-up letter to 
the Veteran dated in December 2007 requesting additional 
detailed information regarding the Veteran's stated stressor, 
and informing the Veteran that the information he provided 
did not contain enough detail to conduct research of military 
records.  Specifically, the RO requested the first and last 
names of the individuals injured and an approximate date 
within 60 days of the event's occurrence.  The Veteran did 
not provide additional information and the RO, in March 2008 
Formal Finding, determined that the information provided by 
the Veteran was insufficient to send to the U.S. Army and 
Joint Services Records Research Center (JSRRC) for 
verification.  In a March 2009 PTSD Stressor Certification, 
the RO noted that the Veteran had not provided additional 
stressor information and confirmed its previous finding that 
additional evidence was required before research could be 
conducted to verify the Veteran's stressor.

Because there is no evidence of engagement in combat, the 
Veteran's statements must be corroborated.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); see also Moreau, supra.  
Here, the Board notes that the Veteran was assigned to the 
HHC 1/67 Arm Bn Ft Hood, Tx, from May 1984 to June 1985.  He 
also indicated that Staff Sergeant McKenzie, a tank 
commander, was killed in a training accident at Fort Hood, 
Texas, in 1985, and he stated that he witnessed this 
accident.  The Board finds that this information is 
sufficient to warrant a request to the U.S. Army and Joint 
Services Records Research Center (JSRRC) for verification.  
In this regard, the Board notes that the Veteran identified 
Staff Sergeant McKenzie by name and indicated that he died in 
a tank accident At Fort Hood sometime in the first six  
months of 1985 when the Veteran was assigned to that base.  
Moreover, at his February 2009 RO hearing, he stated that it 
may have been in May 1984 or in April or May of 1985.

In addition, as noted above, the Veteran has been diagnosed 
with PTSD.  The Board also notes that the Veteran has a 
diagnosis of depressive disorder.  The United States Court of 
Appeals for Veterans Claims (Court) has held that claims for 
service connection for PTSD encompass claims for service 
connection for all psychiatric disabilities.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).  

The Board therefore finds that a VA examination and opinion 
is necessary to determine whether any current psychiatric 
disorder to include PTSD (if the claimed stressors are 
verified) are related to the Veteran's service.  In this 
regard, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA's 
duty to assist includes providing a medical examination when 
is necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 
20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 
38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence 
of record 'indicate' that the claimed disability or symptoms 
may be associated with service, establishes a low threshold); 
see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).
 
Next, with respect to the Veteran's hypertension and coronary 
artery disease claims, the Board notes that the Veteran's 
service treatment records are negative for any cardiovascular 
disease.  The Veteran, however, has submitted an October 2005 
statement of his private physician that indicates that the 
Veteran has a history of established coronary artery disease, 
and that he is status post percutaneous transluminal coronary 
angioplasty and stenting of the second obtuse marginal artery 
in September 2005.  The Veteran was also noted to have very 
mild cardiomyopathy and hypertension.  The physician noted 
that coronary artery disease is a very slow progressive 
disease process and that, given the Veteran's relatively 
young age, it is very possible he had coronary artery disease 
while he was active duty.
 
In addition, with respect to his claim for service connection 
for hypertension, the Veteran's service treatment records 
show some elevated blood pressure readings (140/90; 148/84; 
150/100; 140/80).  And the medical evidence shows that the 
Veteran was diagnosed with hypertension prior to his coronary 
artery disease.
 
Based on the foregoing, the Board finds that a VA examination 
should be provided with respect to the Veteran's hypertension 
and coronary artery disease claims.  In this regard, the 
Board notes that, in determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a Veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims has stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the Veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the file and 
prepare a summary of all claimed and 
verifiable stressors including a training 
accident at Fort Hood, Texas, in May 1984 
or April/May 1985 in which a Staff 
Sergeant McKenzie, a tank commander, was 
killed.  In this regard, the Veteran's 
service personnel records reflect that he 
was stationed at Fort Hood from May 1984 
to June 1985.  This summary, and all 
associated documents, must be sent to the 
JSRRC. The AMC/RO must request that the 
JSRRC provide information which might 
corroborate the alleged stressors. The 
AMC/RO must associate any response and/or 
additional records with the claims file.

2.  After the above development has 
been completed, schedule the Veteran 
for an appropriate VA examination in 
order to determine the nature and 
etiology of his acquired psychiatric 
disorder, to include PTSD.  The claims 
file and a separate copy of this remand 
must be provided to the examiner for 
review in conjunction with the 
examination, the receipt of which 
should be acknowledged in the 
examination report.  Any evaluations, 
studies, and tests deemed necessary by 
the examiner should be conducted.  

The examiner should first determine 
whether the Veteran currently has an 
acquired psychiatric disorder, to include 
PTSD and depressive disorder, according 
to the American Psychiatric Association:  
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV) 
criteria.  

If the Veteran is diagnosed with PTSD, 
the examiner should specify the 
stressor(s) that provided the basis of 
the diagnosis.  If the Veteran is 
diagnosed with an acquired psychiatric 
disorder in addition to, or other than, 
PTSD, the examiner should provide an 
opinion as to whether it is likely, 
unlikely, or at least as likely as not 
that any currently diagnosed acquired 
psychiatric disorder, other than PTSD, is 
related to the Veteran's military 
service.  

In offering any opinion, the examiner 
must consider the Veteran's lay 
statements regarding the incurrence of 
his claimed disorder and the continuity 
of symptomatology.  
The rationale for any opinion offered 
should be provided.  

3.  The AMC/RO should arrange for an 
appropriate VA examination for the 
purpose of determining whether the 
Veteran has hypertension and a heart 
condition, to include coronary artery 
disease, that are related to the 
Veteran's military service.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished. Based on his/her review 
of the case, the examiner is 
specifically requested to offer an 
opinion as to: 

(a)  Does the Veteran have 
hypertension and a heart condition, to 
include coronary artery disease?  If 
so, state the diagnosis or diagnoses. 

(b)  If the examiner finds that the 
Veteran has hypertension or a heart 
condition, to include coronary artery 
disease, did such disorders have their 
onset during active duty, within one 
year of active duty, or are these 
conditions otherwise related to the 
Veteran's military service?  In this 
regard, the examiner is asked to 
comment on the Veteran's service and 
post-service medical treatment 
records.  The examiner is also asked 
to comment on the October 2005 
statement of his private physician 
referenced above.

In offering any opinion, the examiner 
must consider the Veteran's lay 
statements regarding the incurrence of 
his claimed disorders and the continuity 
of symptomatology.  The rationale for any 
opinion offered should be provided.  

4.  After completion of the foregoing and 
undertaking any further development 
deemed warranted by the record, the 
Veteran's service connection claims 
should be readjudicated based on the 
entirety of the evidence.  If the claims 
remain denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
A.	JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


